Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  134787                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 134787
                                                                    COA: 278935
                                                                    Macomb CC: 2005-005548-FC
  DALAYNARD DARNELL JACKSON,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 1, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2007                   _________________________________________
           d1213                                                               Clerk